DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claim 1 is directed to a system and method. Therefore, this claim fall within the four statutory categories of invention.
The claim is directed to performing a transaction which is an abstract idea. Specifically, the claims recite providing…products; providing token…for providing personal details…; sell cryptocurrency at a fix fee…and buys cryptocurrency at the same fee… and charging a small transaction fee…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps providing user a product to buy, providing reward in currency to the user, buying and selling cryptocurrency and charging transaction fee,  which is a See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, portal currency, portal blockchain, multiple platform, portal database, Auction platform and exchange platform, merely use a computer as a tool to perform an abstract idea. Specifically, portal currency, portal blockchain, multiple platform, portal database, Auction platform and exchange platform perform the steps of providing user a product to buy, providing reward in currency to the user, buying and selling cryptocurrency and charging transaction fee. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of portal currency, portal blockchain, multiple platform, portal database, Auction platform and exchange platform, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing a transaction. As discussed above, taking the claim elements separately, portal currency, portal blockchain, multiple platform, portal database, Auction platform and exchange platform perform the steps of providing user a product to buy, providing reward in currency to the user, buying and selling cryptocurrency and charging transaction fee. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “coding the issue of a Portal cryptocurrency…; coding a number of Platforms…; coding specific “dashboards”…; coding said Portal with an eCommerce site…; coding said Portal for merchant…; coding said Portal with an Exchange 
Specification discloses: In reference to FIG. 3--Portal's Issue Cryptocurrency Platform Actions and Compliance Platform Actions. Portal blockchain cryptocurrency is issued by coding (programming) the Portal blockchain per the Portal blockchain white paper (blockchain contract). In the event that the Portal cryptocurrency coding (programming) does not meet Portal compliance requirements, then the coding (programming) is invalidated and the issue of the Portal cryptocurrency is terminated. (See publication paragraph 0029). However, specification is silent with respect to any flow chart or algorithm to describe the coding.
Claim 1 recite “dashboards” allowing both the portal blockchain…”  and “said providing crypto-tokens allows the Portal” However, specification is silent with respect to any flow chart or algorithm to describe how allowing step is implemented.
Specification disclose: Coding in the blockchain allows the Portal administrator to both track and "lock" the Portal's cryptocurrency and crypto-tokens in the event of either theft or ownership-dispute. This "Arbitration Process" is coded (programmed) into the Portal's blockchain allowing such modifications. (See publication paragraph 0037) but does not describe any flow chart or algorithm to describe how allowing step is implemented.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites “A system and method…having steps of:…” The scope of the claim is unclear because it unclear to one of the ordinary skill in the art that the claim is directed to a system or method. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claim 1 recites the limitation "the issue", “the Portal administrator”, “the Portal merchant/pollster/marketer Auction-Platform”, the same price”, “the Portal Exchange Platform”,  in lines 2, 11, 19, 37 and 38 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “Portal blockchain and Portal database to be modified/upgraded/improved by the Portal administrator” and “providing the customer and/or member with product and/or services by merchant/pollster/marketer” The broader reasonable interpretation of “administrator” and “merchant” is human. Therefore, the claim is unclear because it is unclear administrator and merchant are human or devices. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claim 1 recite “coding the issue…”, “coding a number of Platform…”, “coding specific “dashboards”, “coding said portal…”, “configuring said Portal….” and “coding said Portal with an “Exchange Platform”. Claim is silent what is performing the steps of coding. The broadest reasonable interpretation of coding is coding performed by a user/human. Therefore, the claim is unclear if the coding performed by human or a device. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 20190342336) in view of McWilliams (US 20190318424).
With respect to claim 1 Finkelstein discloses: 
coding the issue of a Portal Cryptocurrency and a Portal Crypto- token on a Portal blockchain (or a commercial blockchain) by a Portal, said "Portal" is a cloud-based ecosystem of merchant / pollster / marketeer and customers and/or members (See paragraph 0041-0042 and 0052); 
coding a number of Platforms in said portal, said platforms including Customer Platform, Merchant Platform, eCommerce Platform, a Cryptocurrency Platform, Games Platforms; events Platform, polling survey Platform, messaging Platform, bid/ask 15auction Platform (See paragraph 0055 and Fig 8 ); 
coding specific "dashboards" allowing both the Portal blockchain and Portal databases to be modified / upgraded / improved by the Portal administrator (See Fig 5 paragraph 0042-0043); 
coding said portal for merchant / pollster / marketeer bid for access to customer/members on the Portal merchant / pollster / marketeer Auction-Platform; (See paragraph 0052-0053 ); 
providing Crypto-tokens are to member / customer / Corporation 10for providing their personal details (their personal data) to the Portal, said providing Crypto-tokens allows the Portal to provide merchants "focused marketing" to customer/member, whereby customer/member is also "paid" crypto-tokens as a "reward" for viewing and acknowledging merchant / pollster / 15marketeer advertising (See paragraph 0052-0053); 
Finkelstein does not explicitly disclose: configuring said Portal with a compliance department (Platform) that must approve any customer/member who acquires or purchases cryptocurrency on the Portal; coding said Portal with an "Exchange Platform" that SELLS Portal cryptocurrency at a fixed fee in USD and the "Exchange Platform" BUYS Portal cryptocurrency at the same price; and 5charging a small "transaction fee" in all cryptocurrency sales executed on the Portal Exchange Platform.
McWilliams discloses: configuring said Portal with a compliance department (Platform) that must approve any customer/member who acquires or purchases cryptocurrency on the Portal; coding said Portal with an "Exchange Platform" that SELLS Portal cryptocurrency at a fixed fee in USD and the "Exchange Platform" BUYS Portal cryptocurrency at the same price; and 5charging a small "transaction fee" in all cryptocurrency sales executed on the Portal Exchange Platform (See paragraph 0031-0034). Therefore, it would have been obvious to one of the ordinary skill in the art at the time application was filed to modify the Finkelstein reference with McWilliams reference in order to implement blockchain based money transfer between parties (See McWilliams paragraph 0004).
With respect to “optionally providing customer/member a mechanism to convert Crypto-tokens into cryptocurrency and/or cash to make purchases on any of Portal Platforms including on the eCommerce Platform” this is conditional language and does not have patentable weight and it has been held that conditional languages do not narrow the claims because they can be omitted. According to MPEP "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (MPEP §2103 I. C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685